                   UNITED STATES DISTRICT COURT
                       DISTRICT OF MINNESOTA
_______________________________________

David W. Lynas, as Trustee for the next-of kin of
James C. Lynas,                                             Civ. No. 18-2301 (JRT/KMM)

                                      Plaintiff,

v.

Linda S. Stang, et al.,

                            Defendants.
_______________________________________

                     DECLARATION OF ROBERT BENNETT
                   IN SUPPORT OF PLAINTIFF’S OPPOSITION
             TO DEFENDANTS’ MOTIONS FOR SUMMARY JUDGMENT

        I, Robert Bennett, depose and state as follows:

        1.      My name is Robert Bennett and I am the lead attorney representing Plaintiff

David W. Lynas in the above-captioned matter.

        2.      Attached hereto as Exhibit 1 is a true and correct copy of the Sherburne

County Jail Manual Policy 6.08 (“Jail Policy 6.08.”)

        3.      Attached hereto as Exhibit 2 is a true and correct copy of the Sherburne

County Jail Manual Policy 14.01. (“Jail Policy 14.01.”)

        4.      Policy 14.01 notes that it consists of 7 total pages, however, only 6 were

produced.

        5.      Attached hereto as Exhibit 3 is a true and correct copy of the Sherburne

County Jail Manual Policy 25.02 (“Jail Policy 25.02.”)
       6.     Attached hereto as Exhibit 4 is a true and correct copy of the Deposition of

Sherburne County Sheriff Joel Brott (“Brott Deposition.”)

       7.     Attached hereto as Exhibit 5 is a true and correct copy of the Deposition of

Alyssa Pfeifer (“Pfeifer Deposition.”)

       8.     Attached hereto as Exhibit 6 is a true and correct copy of the December 10,

2018 email from Dr. Michael Robertson (“Robertson Email.”)

       9.     Attached hereto as Exhibit 7 is a true and correct copy of the Deposition of

Michael Robertson (“Robertson Deposition.”)

       10.    Attached hereto as Exhibit 8 is a true and correct copy of the U.S.

Department of Homeland Security Office of Detention Oversight Quality Assurance Review

(“Homeland Security Review.”)

       11.    Attached hereto as Exhibit 9 is a true and correct copy of the First Deposition

of Brian Frank (“Frank Deposition.”)

       12.    Attached hereto as Exhibit 10 is a true and correct copy of the Second Brian

Frank Deposition (“Frank Deposition Vol. II.”)

       13.    Attached hereto as Exhibit 11 is a true and correct copy of the Special

Precautions/Management Form for James Lynas.

       14.    Attached hereto as Exhibit 12 is a true and correct copy of the Dr. Thomas

Fowlkes Report (“Fowlkes Report.”)

       15.    Attached hereto as Exhibit 13 is a true and correct copy of the Second

Deposition of Michael Wise (“Wise Deposition Vol. II.”)




                                              2
       16.    Attached hereto as Exhibit 14 is a true and correct copy of the Second

Deposition of Linda Stang (“Stang Deposition Vol. II.”)

       17.    Attached hereto as Exhibit 15 is a true and correct copy of the First

Deposition of Michael Wise (“Wise Deposition Vol. I.”)

       18.    Attached hereto as Exhibit 16 is a true and correct copy of the Deposition of

Patrick Carr (“Carr Deposition.”)

       19.    Attached hereto as Exhibit 17 is a true and correct copy of the Sherburne

County Inspection Report by the Minnesota Department of Corrections (“MN DOC

Inspection Report.”)

       20.    Attached hereto as Exhibit 18 is a true and correct copy of the pertinent

documents from ProPhoenix, including those Bates Labeled Sherburne 1082-1092 and 2575-

2603 (“ProPhoenix.”)

       21.    Attached hereto as Exhibit 19 is a true and correct copy of the Report of

Lindsay Hayes (“Hayes Rpt.”)

       22.    Attached hereto as Exhibit 20 is a true and correct copy of the 2014 Contract

between Sherburne County and MEnD Correctional Care (“Contract.”)

       23.    Attached hereto as Exhibit 21 is a true and correct copy of the August 2014

Request for Board Action (“Approval by Board.”)

       24.    Attached hereto as Exhibit 22 is a true and correct copy of the MEnD

Defendants’ Supplemental Answers to Plaintiff’s Interrogatories.




                                              3
       25.    Attached hereto as Exhibit 23 is a true and correct copy of the MEnD

Correctional Care Press Release – “Now Serving 37 County Facilities in MN, WI and IA”

(“Press Release.”)

       26.    Attached hereto as Exhibit 24 is a true and correct copy of the MEnD

30(b)(6) Designee Deposition – Defendant Todd Leonard (“30(b)(6) Deposition.”)

       27.    Attached hereto as Exhibit 25 is a true and correct copy of the Deposition of

Todd Leonard (“Leonard Deposition.”)

       28.    Attached hereto as Exhibit 26 is a true and correct copy of the Duluth News

Tribune Article – The Doctor is in Jail (“Duluth Article.”)

       29.    Attached hereto as Exhibit 27 is a true and correct copy of the Deposition of

Andrea Kretsch (“Kretsch Deposition.”)

       30.    Attached hereto as Exhibit 28 is a true and correct copy of the Deposition of

Jennie Thompson (“Thompson Deposition.”)

       31.    Attached hereto as Exhibit 29 is a true and correct copy of the Deposition of

Crystal Waagmeester (“Waagmeester Deposition.”)

       32.    Attached hereto as Exhibit 30 is a true and correct copy of the 2017 MEnD

Correctional Care, PLLC Profit & Loss.

       33.    Attached hereto as Exhibit 31 is a true and correct copy of the Rebuttal

Report of Ronald Groat, M.D. (“Rebuttal.”)

       34.    Attached hereto as Exhibit 32 is a true and correct copy of the July Chemical

Withdrawal Questionnaire for James Lynas.




                                              4
      35.    Attached hereto as Exhibit 33 is a true and correct copy of select Anoka Jail

Records for James Lynas.

      36.    Attached hereto as Exhibit 34 is a true and correct copy of the November

CMS Medical Report for James Lynas (“CMS Medical Report.”)

      37.    Attached hereto as Exhibit 35 is a true and correct copy of the Jail Medical

Screening Form for James Lynas (“Medical Screening.”)

      38.    Attached hereto as Exhibit 36 is a true and correct copy of the Deposition of

Refugio Leandro (“Leandro Deposition.”)

      39.    Attached hereto as Exhibit 37 is a true and correct copy of the November

Chemical Withdrawal Questionnaire for James Lynas.

      40.    Attached hereto as Exhibit 38 is a true and correct copy of the November

Chemical Withdrawal Flow Sheet for James Lynas (“Chemical Withdrawal Flow Sheet.”)

      41.    Attached hereto as Exhibit 39 is a true and correct copy of the Initial Health

Assessment for James Lynas (“Initial Health Assessment.”)

      42.    Attached hereto as Exhibit 40 is a true and correct copy of the November

Suicide Risk Screening Forms for James Lynas (“Suicide Risk Screening Forms.”)

      43.    Attached hereto as Exhibit 41 is a true and correct copy of the Report of

Ronald Groat, M.D. (“Groat Rpt.”)

      44.     Attached hereto as Exhibit 42 is a true and correct copy of the electronic

medical records for James Lynas (“EMDs.”)

      45.    Attached hereto as Exhibit 43 is a true and correct copy of the Beck

Depression Inventory for James Lynas.


                                             5
       46.    Attached hereto as Exhibit 44 is a true and correct copy of the Beck

Depression Inventory Scoring Scale.

       47.    Attached hereto as Exhibit 45 is a true and correct copy of the MEnD Mental

Health Referral for James Lynas (“Mental Health Referral.”)

       48.    Attached hereto as Exhibit 46 is a true and correct copy of the First

Deposition of Linda Stang (“Stang Deposition Vol. I.”)

       49.     Attached hereto as Exhibit 47 is a true and correct copy of the Sherburne

County Incident Report regarding James Lynas’s suicide (“Incident Report.”)

       50.    Attached hereto as Exhibit 48 is a true and correct copy of the Statement of

Linda Stang (“Stang Statement.”)

       51.    Attached hereto as Exhibit 49 is a true and correct copy of the Statement of

Michael Wise (“Wise Statement.”)

       52.    Attached hereto as Exhibit 50 is a true and correct copy of select medical

records from Mercy Hospital for James Lynas, including the Trauma Team Activation

Record, the PreHospital Care Note and the Discharge Summary (“Select Medical Records.”)

       53.    Attached hereto as Exhibit 51 is a true and correct copy of the pertinent

portion of the US Marshal Detention Facility Review for Sherburne County (“US Marshal

Review.”)

       54.    Attached hereto as Exhibit 52 is a true and correct copy of select portions of

the 2017 ICE Uniform Corrective Action Plan.

       55.    Attached hereto as Exhibit 53 is a true and correct copy of the Suicide Status

Form – Deposition Exhibit 70.


                                              6
       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury under the laws of the

United States of America that the foregoing is true and correct.




Executed on March 27, 2020.
                                                  s/Robert Bennett
                                                  Robert Bennett




                                              7
